Title: From George Washington to Timothy Pickering, 11 December 1795
From: Washington, George
To: Pickering, Timothy


          
            private
            Dr Sir.
            Philada 11 Decr 1795.
          
          I learn with concern that the statements from the War department referred to in my speech to Congress, are not yet handed in, & that some Members are ascribing delay of business to the want of information which has been promised, & which they have been expecting. I request that they may be presented without delay. I am always yrs &c.
          
            G. Washington
          
         